Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment, filed on 05/17/2021, has been entered and carefully considered. 
Claims 8-9, 12-15, 18 have been amended; Claims 8-9, 12-15 and Claim 18 are currently pending. 

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
With respect to Claim 8, 12, 14 and 18, Applicant argues that the prior art fails to disclose the limitation “receives …. Information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of demodulation reference signal”. Particularly, Applicant argues that Horiuchi merely discussed information providing the bitmap (i.e., bit sequence) in which each of the bits indicates whether the DMRS mapping is present or not in the corresponding DMRS group. 
Examiner respectfully disagrees. Paragraph 0055 of Horiuchi discloses that “the all-0 bit sequence is defined to indicate that DMRS are mapped on the top two OFDM symbols”.  Thus, this all-0 bit sequence is not just a bitmap in which each of the bits indicates whether the DMRS mapping is present or not in the corresponding DMRS group. Thus, the bit sequence of Hiriuchi provide information indicating a mapping method of demodulation reference signal. 

For the reasons stated above, Examiner believes the rejection should be maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al (US 2017/0272141), in view of Qualcomm, “Discussion on DL DMRS design”, further in view of Ericsson, “DMRS placement configurations”. 
Regarding claim 8, Horiuchi teaches a terminal, comprising: 
a receiver that receives a signal of a downlink shared channel ([0004], “Physical downlink Shared Channel (PDSCH)”) and information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of a demodulation reference signal ([0173], “configures a DMRS mapping pattern based on a control signal included in a received signal”, it’s noted that control signal indicates DMRS  mapping pattern correspond 
Horiuchi does not explicitly teach that a second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled 
Qualcomm teaches said a second mapping method, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled (page 3, Section 5.1, Fig. 1,  Front-Loaded DMRS pattern locations for low latency applications:  DMRS should be placed toward the beginning of the first slot).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Horiuchi in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send self-contained ACK I the first UL opportunity after reception of all the data (see paragraph under Section 5. 1). 
Horiuchi in view of Qualcomm doesn’t explicitly teach a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Horiuchi in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph of Ericsson). 

Regarding claim 14, Horiuchi teaches a base station (Fig. 9), comprising: 
a processor that maps a demodulation reference signal a downlink shared channel  ([0004], “physical downlink shared channel (PDSCH”) and [0174])…
and a transmitter that transmits the demodulation reference signal and information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of the demodulation reference signal ([0174], “transmitting a transmission signal including information indicating the DMRS mapping pattern and a DMRS mapped …”; also see [0055], the all-0 bit sequence is one of the index values). 
Horiuchi does not explicitly teach that the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled. 
Qualcomm teaches said the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled (page 3, Section 5.1, Fig. 1,  Front-Loaded DMRS pattern locations for low latency applications:  DMRSA should be placed toward the beginning of the first slot).

Horiuchi in view of Qualcomm doesn’t explicitly teach that the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
Ericsson teaches that the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Horiuchi in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph of Ericsson). 

Regarding claim 9, Horiuchi in view of Qualcomm and Ericsson further teaches the receiver receives the information providing one of the index values (Horiuchi, [0173], “information indicating the DMRS mapping pattern”, [0046], “a DMRS mapping pattern is indicated to each terminal by signaling using multiple bits”). 

Regarding claim 15, Horiuchi in view of Qualcomm and Ericsson further teaches the transmitter transmits the information providing one of the index values (Horiuchi, [0173], “information indicating 

Regarding claim 18, Horiuchi teaches a system comprising: 
a base station that maps a demodulation reference signal using one of a first mapping method and a second mapping method ([0046], a DMRS mapping patter is indicated to each terminal by signaling using multiple bits”), and transmits the demodulation reference signal and information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of the demodulation reference signal ([0174], “transmitting a transmission signal including information indicating the DMRS mapping pattern and a DMRS mapped …”; also see [0055], the all-0 bit sequence is one of the index values), …; and a terminal comprising a receiver that receives a signal of the downlink shared channel and the information providing the one of the index values, and a processor that controls reception of the demodulation reference signal included in the downlink shared channel using one of the first mapping method and the second mapping method based on the information providing the one of the index values([0173], “configures a DMRS mapping pattern based on a control signal included in a received signal”, it’s noted that control signal indicates DMRS  mapping pattern correspond to the index recited in the claim,  “a demodulation section that identifies a position of a DMRS based on the DMRS mapping pattern”; also see [0055], the all-0 bit sequence is one of the index values).
Horiuchi does not explicitly teach that a second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled 
Qualcomm teaches said a second mapping method, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Horiuchi in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send self-contained ACK I the first UL opportunity after reception of all the data (see paragraph under Section 5. 1). 
Horiuchi in view of Qualcomm doesn’t explicitly teach a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
Ericsson teaches a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Horiuchi in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph of Ericsson). 


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 10,651,996), in view of Qualcomm, “Discussion on DL DMRS design”, further in view of Ericsson, “DMRS placement configurations”. 
Regarding claim 12, Huang teaches a terminal, comprising: 

a processor that maps a demodulation reference signal based on one of a first mapping method or a second mapping method based on the information providing the one of the index values, … uplink shared channel; and a transmitter that transmits the demodulation reference signal (Col 14, lines 53-55; Col 5, line 56, “PUSCH”). 
Huang does not explicitly teach that a second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled. 
Qualcomm teaches said a second mapping method, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled (page 3, Section 5.1, Fig. 1,  Front-Loaded DMRS pattern locations for low latency applications:  DMRSA should be placed toward the beginning of the first slot).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Huang in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send self-contained ACK I the first UL opportunity after reception of all the data (see paragraph under Section 5. 1). 
Huang in view of Qualcomm doesn’t explicitly teach a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Huang in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph of Ericsson). 

Regarding claim 13,  Huang in view of Qualcomm and Ericsson further teaches the receiver receives the information providing the one of the index values(Huang, Col 13, lines 42-45). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SIMING LIU/Primary Examiner, Art Unit 2411